FILED
                            NOT FOR PUBLICATION                                FEB 19 2013

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


STEVEN L. RIGBY,                                 No. 10-35955

               Petitioner - Appellant,           D.C. No. 1:09-cv-00309-EJL-REB

  v.
                                                 MEMORANDUM*
MICHAEL J. ASTRUE, Commissioner of
Social Security,

               Defendant - Appellee.


                    Appeal from the United States District Court
                              for the District of Idaho
                     Edward J. Lodge, District Judge, Presiding

                           Submitted November 1, 2012**

Before:        HUG, FARRIS, and LEAVY, Circuit Judges.

       Steven Rigby appeals pro se from a judgment of the district court affirming

the Commissioner of Social Security’s denial of his applications for disability




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
insurance and supplemental security income benefits under Titles II and XVI of the

Social Security Act. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      We review de novo a district court’s judgment upholding the denial of social

security benefits. Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008). We

must affirm the denial of benefits unless it is based on legal error or the findings of

fact are not supported by substantial evidence. Valentine v. Comm’r Soc. Sec.

Admin., 574 F.3d 685, 690 (9th Cir. 2009).

      Rigby contends the ALJ improperly discredited his subjective statements

concerning the intensity, persistence, and limiting effects of his symptoms before

March 23, 2006. An ALJ’s credibility determination must be based on specific

findings supported by substantial evidence and clear and convincing reasons.

Tommasetti, 533 F.3d at 1039; Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d

1155, 1160 (9th Cir. 2008). The ALJ found Rigby’s subjective statements

inconsistent with his treatment history, clinical findings, reports of medical

sources, and ability to engage in activities, during the relevant time. These

findings were supported by substantial evidence and provide a sufficient basis to

conclude that the ALJ did not arbitrarily discredit Rigby. See Tommasetti, 533

F.3d at 1039-40; Carmickle, 533 F.3d at 1160-61.




                                           2                                     10-35955
      Rigby contends the ALJ improperly discounted the opinion of his treating

neurologist, Michael O’Brien, M.D., who said Rigby had been disabled since 1996.

An ALJ can reject a treating physician’s opinion in favor of conflicting medical

opinions, if the ALJ makes “findings setting forth specific, legitimate reasons for

doing so that are based on substantial evidence in the record.” Thomas v.

Barnhart, 278 F.3d 947, 956-57 (9th Cir. 2002) (quoting Magallanes v. Bowen,

881 F.2d 747, 751 (9th Cir. 1989)). The ALJ identified conflicting opinions of

treating and examining physicians indicating that Rigby retained the capacity to

perform activities at the light to medium range of exertion. The ALJ found Dr.

O’Brien’s opinion unsupported by clinical findings, inconsistent with his own

treatment records, and premised significantly on Rigby’s unreliable subjective

statements. In addition, he found Dr. O’Brien failed to account for Rigby’s

activities during the relevant time, which appeared to be inconsistent with

disability. The ALJ’s findings provided a legally adequate basis to discount Dr.

O’Brien’s opinion. Thomas, 278 F.3d at 956-57.

      We have considered Rigby’s remaining contentions, including that the ALJ

failed to fully develop the record, failed to accommodate his demand for a jury

trial, and failed to comply with the remand instructions in an administrative order




                                          3                                   10-35955
that preceded the final decision of the Commissioner. These contentions are not

persuasive.

      AFFIRMED.




                                        4                                  10-35955